Christianson, Oh. J.
(concurring specially). This is an application for a writ of mandamus to compel the defendant state treasurer to pay the claim of an injured employee, which claim has been duly audited and vouchered by the workmen’s compensation bureau. The sole question presented and argued is whether the workmen’s compensation bureau has the power to draw a voucher or warrant upon the state treasurer in payment of such claim; or whether such a warrant should be drawn by the state auditor. No question has been raised as to the-jurisdiction of the court. And it appears that the controversy affects every claim for indemnity which has arisen under the Workmen’s Compensation Act; and that a large number of claims are unpaid by reason of the controversy as to who is authorized to draw warrants in payment of such claims.
I agree with the majority members that the legislature intended to confer authority upon the workmen’s compensation bureau to draw *627warrants or vouchers directly upon the state treasurer in payment of claims for death or injuries audited by the bureau.